INDEPENDENT CONTRACTOR AGREEMENT

This Agreement is made and entered into as of August 2, 2010 (the “Effective
Date”), by and between Wind Works Power Corp. (the “Company”), a Nevada
corporation, located at 346 Waverly Street, Ottawa, Ontario, Canada and Kodiak
Capital Group, LLC (“Independent Contractor”), with primary address at One
Columbus Place 25th Floor, New York, NY 10019.  The Company and Independent
Contractor may be referred to herein as “Party” or collectively as “the
Parties.”

RECITALS:

A. Whereas, Independent Contractor is an independent contractor capable of
providing certain services related to general business consulting, investor
relations services and financial advisory services, as hereafter provided; and

B. Whereas, the Company is in need of certain general business consulting,
investor relations services and financial advisory services, and the Company
desires to hire Independent Contractor to perform such services upon the terms
and conditions as are hereinafter provided.

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
in this Agreement and other good and valuable consideration, and with the intent
to be legally bound hereby, the Company and Independent Contractor agree as
follows:

1. Services: The Company hereby appoints the Independent Contractor on a
non-exclusive basis to perform certain functions and services, specifically
related to investor relations services and financial advisory services.  It is
the express intention of the Parties that Independent Contractor is an
independent contractor and not an employee, agent, joint venture or partner of
the Company.

Performance of Services. The Services hereunder shall be provided on the basis
of the following terms and conditions: . the Contractor shall faithfully,
honestly and diligently serve the Company and cooperate with the Company

and utilize maximum professional skill and care to ensure that all services
rendered hereunder, including the Services, are to the satisfaction of the
Company, acting reasonably, and the Contractor shall provide any other services
not specifically mentioned herein, but which by reason of the Contractor’s
capability the Contractor knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained;

. the Contractor shall well and faithfully serve the Company, promote its
interests and be reasonably available to perform the Services required under
this Agreement; . the Contractor shall assume, obey, implement and execute such
duties, directions, responsibilities, procedures, policies and lawful orders as
may be determined or given from time to time by the Company; and . the
Contractor shall report the results of the Services to the CEO and Chairman of
the Company, and as the Company requests from time to time.

2. Compensation.  Independent Contractor shall be compensated in the form of
restricted securities, as follows:

(i) upon the Effective Date of the Agreement the Company shall issue to
Independent Contractor or its assigns three hundred fifty thousand (350,000)
shares of the Company’s restricted common stock.

(ii) and a compensation of 8% on all funds raised,




(iii) the Company  can also at its sole discretion at any time until January
31,2010  to buy back the restricted common issued hereunder in full or partially
for a total amount of or a total of one hundred thirty five thousand dollars
($135,000) in cash.

Independent Contractor shall not be eligible for any employment benefits,
including health insurance, paid vacation time, sick days and personal days.    

3. Expenses. Independent Contractor shall be responsible for all costs and
expenses incident to the performance of the services hereunder, including but
not limited to, all costs of travel and all other costs of doing business.  Any
expenses that the Company determines it will reimburse Independent Contractor
for must be pre-approved in writing

by the Company, and Independent Contractor must have all appropriate back-up
documentation related to the expense.

Term and Termination.  The term of this Agreement shall begin as of the
Effective Date and run for a term of six (6) months. The Agreement shall only be
renewed upon both parties prior written consent. Upon termination of the
Agreement for whatever reason, Independent Contractor shall immediately deliver
all materials and information created by Independent Contractor during the term
of this Agreement to the Company and return any Company equipment it may have in
its possession.  

Taxes. As Independent Contractor is not an employee of the Company, Independent
Contractor is responsible for paying all required government taxes. In
particular: a) The Company will not withhold any monies from Independent
Contractor’s payments; b) The Company will not make unemployment insurance
contributions on Independent Contractor’s




behalf; c) The Company will not make disability insurance contributions on
behalf of the Independent Contractor;

The Company will not obtain worker’s compensation insurance on behalf of
Independent Contractor.

Authority. The Independent Contractor shall have no right or authority, express
or implied, to commit or otherwise obligate the Company in any manner whatsoever
except to the extent specifically provided herein or specifically authorized in
writing by the Company.

Non-Interference and No Solicitation. Independent Contractor covenants and
agrees that it will not, at any time, whether for its own account or for the
account of another person, interfere with the Company’s computer(s) and/or the
Company’s computer network, or, during the term of this Agreement and for a
period of one year after the termination of this Agreement, the relationship of
the Company with, or endeavor to entice away from the Company any person, who at
any time during the term of Independent Contractor’s engagement with the Company
was an employee, customer, potential customer, affiliate or supplier of the
Company.

Protection of Confidential Information of the Company. Independent Contractor
understands that its work as an Independent Contractor of the Company creates a
relationship of trust and confidence between the Company and itself. During and
after the period of its engagement with the Company, Independent Contractor will
not use or disclose or allow anyone else to use or disclose any "Confidential
Information" (as defined below) relating to the Company, its products, services,
suppliers or customers except as may be necessary in the performance of
Independent Contractor’s work for the Company or as may be authorized in advance
by appropriate officers of the Company. "Confidential Information" shall
include, but not be limited to, methodologies, processes, tools, innovations,
business strategies, financial information, forecasts, personnel information,
customer lists, trade secrets and any other non-public technical or business
information, whether in writing or given to Independent Contractor orally, which
Independent Contractor knows or has reason to know the Company would like to
treat as confidential for any purpose, such as maintaining a competitive
advantage or avoiding undesirable publicity. Independent Contractor will keep
Confidential Information secret and will not allow any unauthorized use of the
same, whether or not any document containing it is marked as confidential. These
restrictions, however, will not apply to Confidential Information that has
become known to the public generally through no fault or breach of mine or that
the Company regularly gives to third parties without restriction on use or
disclosure. Upon termination of Independent Contractor’s work with the Company,
Independent Contractor will promptly deliver to the Company all documents and
materials of any nature pertaining to its work with the Company and Independent
Contractor will not take with me any documents or materials or copies thereof
containing any Confidential Information.

Regulatory Compliance. The Independent Contractor agrees to comply with all
applicable securities legislation and regulatory policies in relation to
providing the Services, including but not limited to United States securities
laws (in particular, Regulation FD) and the policies of the United States
Securities and Exchange Commission.

Prohibition Against Insider Trading. The Independent Contractor hereby
acknowledges that the Independent Contractor is aware that United States
securities laws prohibit any person who has material, non-public information
about a company from purchasing or selling securities of such a company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

Notices. Except as expressly provided herein, all notices, requests or other
communications required hereunder shall be in writing and shall be personally
delivered via overnight courier service, or by United States mail, certified or
registered, postage prepaid, return receipt requested, addressed to the
respective Party at the applicable address set forth above, or to any Party at
such other addresses as shall be specified in writing by such Party to the other
Parties in accordance with the terms and conditions of this Section, or via
facsimile with proof of a printed confirmation of transmission, or via e-mail if
the other Party acknowledges receipt of such e-mail by a subsequent e-mail.  All
notices, requests or communications shall be deemed effective upon delivery, or
five (5) days following deposit in the United States mail, or two (2) business
days following deposit with any international overnight courier service.

Jurisdiction, Venue and Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of New York (regardless of
that jurisdiction or any other jurisdiction’s choice of law principles).

No Assignment. Independent Contractor may not assign any rights or delegate any
responsibilities hereunder without prior written approval of the Company.

Entire Agreement. This agreement, including the exhibits and schedules which are
referenced herein and incorporated by this reference, is the entire agreement
between the Company and Independent Contractor with respect to the subject
matter thereof and cancels and supersedes any and all prior agreements regarding
the subject matter thereof and cancels and supersedes any and all prior
agreements regarding the subject matter hereof between the Parties. This
agreement shall be binding upon the Parties and their respective successors,
heirs and permitted assigns. This Agreement may not be altered, modified,
changed or discharged except in writing signed by both the Parties.

Survival.   Sections 5 through 17, each inclusive, shall survive termination or
expiration of this Agreement.

Validity.

If any one or more of the provisions (or any part thereof) of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.

No Waiver of Rights. The delay or failure of either Party to enforce at any time
any provision of this Agreement shall in no way be considered a waiver of any
such provision, or any other provision, of this Agreement. No waiver of, or
delay or failure to enforce any provision of this Agreement shall in any way be
considered a continuing waiver or be construed as a subsequent waiver of any
such provision, or any other provision of this agreement.




INDEPENDENT CONTRACTOR ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH THE LEGAL COUNSEL OF ITS CHOICE AND THAT IT HAS FREELY AND VOLUNTARILY
ENTERED INTO THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties hereto hereby execute this Agreement.

Company: Wind Works Power Corp.

.

[ex10two001.jpg] [ex10two001.jpg]




Title: CEO Independent Contractor:  Kodiak Capital Group, LLC

[ex10two002.jpg] [ex10two002.jpg]

Title: MANAGING DIRECTOR



